PER CURIAM.
■ Charged in four counts with violations of Sections 2810, 2833, and 2834, Title 26 *283U.S.C.A. appellant was found guilty on the first count of the indictment charging possession and custody of an unregistered still, and not guilty on the remaining three counts. He is here insisting that circumstances relied on to convict him are not sufficient, within the rule laid down in Kassin v. United States, 5 Cir., 87 F.2d 183, Sutton v. United States, 5 Cir., 131 F.2d 108, and other similar cases.
Agreeing fully with appellant’s legal contention, we disagree that the circumstances are insufficient to satisfy the rule.
The district judge, of the opinion that the evidence, circumstantial though it was, made out a case for the jury, denied defendant’s motion for a directed verdict and sent the case to the jury in a charge, to which no exception was taken.
A careful examination of the record convinces us that the district judge did not err in denying the motion for an instructed verdict. The judgment is, therefore,
Affirmed.